IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-40358
                           Summary Calendar



KATHY A. DRAPER,

                                          Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                          Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-98-CV-321
                       - - - - - - - - - -
                         January 19, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Kathy A. Draper appeals the district court’s summary

judgment affirming the determination by the Commissioner of

Social Security that she is not disabled within the meaning of

the Social Security Act.    Draper argues that the administrative

law judge (ALJ) failed to give appropriate weight to her

treatment for depression.    Draper points to the reports of Dr.

Feltoon, a psychologist who believed she was suffering from a

depressive disorder, and the reports of Marylou Goranson, the

licensed counselor who diagnosed Draper with an adjustment


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-40358
                                 -2-

disorder with mixed emotional features of depression, anxiety,

and anger.   However, none of the physicians who treated or

evaluated Draper determined that her depressive condition would

significantly hinder her ability to perform light work.        The

opinions of the physicians provide substantial evidence to

support the Commissioner’s decision.

     Draper’s argument that the ALJ made an erroneous residual

functional capacity assessment because she failed to consider’s

Draper’s depression and the side effects of medication is

similarly without merit.    Draper’s testimony indicated that she

did not frequently take the medications that caused side effects,

and those side effects were not of enough significance to prevent

her taking a job and performing light work.

     The ALJ’s assessment of Draper’s credibility is also

supported by substantial evidence.   Draper argues that the ALJ

placed inappropriate weight on her activities of daily living and

personal observations at the hearing.      However, Draper’s

testimony revealed that she performed enough household chores and

errands to support the conclusion that light work would not be

impossible for her.   It is within the province of the ALJ to make

credibility determinations concerning testimony at administrative

hearings.    See Newton v. Apfel, 209 F.3d 448, 458 (5th Cir.

2000); Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994).

     Draper’s argument that the ALJ erred in propounding an

inadequate hypothetical question to the vocational expert that

failed to take into consideration her limitations is without

merit because the ALJ included in the hypothetical question all

limitations supported by the reports from physicians.
            No. 00-40358
                 -3-

AFFIRMED.